Citation Nr: 0212857	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  02-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for dental trauma.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of right 
heel injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 until 
August 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a September 2001 
rating decision of the Columbia, South Carolina Regional 
Office (RO) which declined to reopen the claims of service 
connection for dental trauma and residuals of right heel 
injury.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the merits of the claims has been 
accomplished.

2.  By a decision entered in May 1991 and a statement of the 
case dated in March 1992, the RO denied claims of service 
connection for dental trauma and residuals of right heel 
injury.  After notice a timely appeal was not completed as to 
those issues.

3.  Evidence received since the May 1991 denial of service 
connection for dental trauma and residuals of right heel 
injury is cumulative, does not bear directly and 
substantially upon the specific matters under consideration, 
and is not so significant that it must be considered to 
fairly decide the merits of the veteran's claims for service 
connection for dental trauma and residuals of right heel 
injury.



CONCLUSIONS OF LAW

1.  The RO's May 1991 decision denying the veteran's claims 
of service connection for dental trauma and residuals of 
right heel injury is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence associated with the claims file 
since the RO's May 1991 denial of the claims is not new and 
material, and the requirements to reopen the veteran's claims 
have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen claims of entitlement to service 
connection for dental trauma and residuals of right heel 
injury which the RO initially denied in a rating decision 
dated in May 1991 and were not appealed.  The May 1991 
decision and denying service connection for dental trauma and 
residuals of right heel injury is the last final decision 
regarding these issues.  38 C.F.R. § 20.1103 (2001).  The 
appellant most recently attempted to reopen her claims for 
service connection for dental trauma and residuals of right 
heel injury with the receipt of a letter dated in March 2001.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)). 

For the reasons explained in more detail, below, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on either of the issues on appeal, and that all 
notification and development action needed to render a fair 
decision on this claim on appeal has been accomplished.  All 
available evidence has been obtained.

Pertinent Law and Regulations

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2001).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2001).

Service connection may be established for compensation 
purposes, or solely for outpatient treatment purposes, for 
dental disability due to injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1712 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.381 
(2001).  Additionally, effective principles relating to the 
establishment of service connection for dental disease and 
injuries by reason of their relationship to other associated 
service-connected diseases or injuries will be observed.  38 
C.F.R. § 3.381(c) (2001).

Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under pertinent law and VA regulations, as interpreted by the 
Court of Appeals for Veterans Claims (Court), VA may reopen 
and review a claim which has been previously denied if new 
and material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Pursuant to 
38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision- makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, if the newly presented evidence is not "new," the claim 
to reopen must fail and no further analysis of the evidence 
is required.  If new evidence is received, it must be 
"material" in the sense that when considered by itself or in 
connection with evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  If not, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the claim is reopened and evaluated on the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
of the claim on any basis (in this case, the RO's May 1991 
denial of the claims) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Additionally,  the Board notes that the regulations 
implementing the VCAA includes a revision of 38 C.F.R. 
§ 3.156.  The amended regulation, which is effective for 
claims filed on or after August 29, 2001, separately defines 
"new" as not previously submitted and "material" as relating 
to an unestablished fact necessary to substantiate the claim.  
If the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
However, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  Because the 
petition to reopen in this appeal was received in March 2001, 
the Board will apply the version of 38 C.F.R. § 3.156(a) in 
effect prior to August 29, 2001.  That version appears in the 
2001 edition of Title 38 of the Code of Federal Regulations.

Factual Background

The service medical records were not available when the RO 
first considered the claims for service connection for dental 
trauma and residuals of right heel injury in May 1991.  
Documentation in the claims folder indicates that such 
records were presumed to have been destroyed in a fire at the 
National Personnel Records Center.  The evidence which was of 
record consisted of the report from a VA hospital admission 
in January 1950 for a disability not pertinent to this 
appeal.  A physical examination was conducted at that time 
which indicated that the veteran's teeth were in good repair.  
No abnormality of the right foot or heel was noted.  

Private clinical records dated October 1982 reflect that the 
veteran was seen for right foot difficulty, including 
symptoms of persistent swelling, pain with weightbearing and 
tenderness along the lateral border of the foot.  History was 
rendered to the effect that she had fallen out of a trailer 
door one month before resulting in two broken bottom teeth 
and a twisting injury to the right foot.  It was reported 
that X-rays revealed a chip fracture on the lateral side of 
the calcaneus as well as some mild arthritic porotic changes.  
A right forefoot sprain was diagnosed.  Subsequent records 
reflect that the appellant received follow-up and ongoing 
treatment for the right foot.  In September 1985, she was 
noted to have chronic deformity and pressure pain with a 
bunionette of the right foot.  It was recorded at that time 
that the previous injury some years before had resolved 
relatively well, but that she had discomfort under the great 
toes where calluses developed, as well as a pressure area 
along the fibular border of the metacarpal joint.  In March 
1986, surgery for excision of the bunionette and a partial 
proximal phalangectomy was recommended.  

In June 1986, the veteran underwent mandibular anterior 
subapical osteotomy for mandibular anterior hyplasia.  Prior 
to the surgery, history was rendered to the effect that her 
lower anterior teeth had occluded with the palatal soft 
tissue for many years which had resulted in a tremendous 
amount of discomfort and inflammation in the area, as well as 
an inability of her dentist to restore her bite properly due 
to jaw dislocation.  

The RO denied service connection for trauma to the teeth and 
right heel injury by rating action in May 1991 on the basis 
that there was no continuity of symptomatology since 
discharge from service.  It was also noted that that was 
evidence of postservice foot injury and teeth trauma in 1982.  
The veteran was notified of the denial of the claims by 
letter dated in July 1991 and initiated an appeal with a 
notice of disagreement received in November 1991.  
Subsequently received were clinical records showing that the 
appellant was admitted to a private facility in February 1952 
for removal of a bone spur of the right calcaneus the origin 
of which was not indicated.  Extensive dental treatment 
records dated between 1983 and 1990 reflected continuing 
treatment, surgery and follow-up for teeth and jawbone 
complaints.  Statements dated in September 1991 and January 
1992 were received from two former fellow servicemembers who 
attested to the veteran's heel and dental injuries and 
treatment in service.  A signed statement dated in November 
1991 was received from J. R. Howell, Jr., D.M.D., Julian A. 
Hard Jr., M.D., and R. Crooks, D.M.D. relating that the 
veteran's dental treatment was necessary to correct the TMJ 
problem caused by the military bridge which had been 
performed due to an accident in 1943.  Copies of the 711th 
WAC Daily sick Report for the period April 28 1943 to July 
29, 1943 were received showing that the appellant was seen on 
April 29, 1943 and May 26, 1943 for unspecified reasons and 
was returned to duty.  

The appellant wrote in January 1992 that she injured her 
right heel during basic training and that this developed into 
a spur.  She related that she broke her upper front teeth 
during active duty and was issued a bridge which caused her 
pain and suffering for more than 45 years.  She indicated 
that the faulty bridge had led to a temporomandibular joint 
(TMJ) disorder.  In a statement of the case dated in March 
1992, all of such evidence was considered and culminated in a 
decision denying service connection on the basis that no 
evidence had been submitted to establish that the veteran 
sustained dental trauma or a right heel injury in service 
which led to subsequent right heel and dental disability.  
The appellant attempted to reopen her claim for service 
connection for such in a letter received in March 2001.

The additional evidence associated with the claims file since 
the RO's May 1991 denial of the claims for dental trauma and 
residuals of heel injury consists of a statement dated in 
April 2001 from R. M. Crooks, D.M.D., noting that the veteran 
required additional dental procedures, a copy of a statement 
from one of the veteran's former fellow servicemembers dated 
in September 1991 which was previously considered, and a 
duplicate copy of the 711th WAC Daily sick Report for the 
period April 28 1943 to July 29, 1943 which was also 
previously considered.  A signed and sworn statement dated in 
February 2002 was received from one of the appellant's 
previous affiants who stated that during basic training at 
the WAAC area at Daytona Beach, Florida in 1943, she was 
walking with the veteran when she stepped into a hole and 
injured her right heel.  It was reported that the appellant 
was sent to a medical facility where an X-ray had revealed a 
bone spur in her right heel whereupon she was given the 
option of wearing civilian shoes. 

The veteran also elaborated upon previous statements in 
support of her claim in testimony presented upon personal 
hearing on appeal in May 2002.  She stated that she had 
stepped in a hole while on guard duty during basic training 
in 1943, and subsequently developed swelling of the heel that 
night.  She related that she sought treatment the following 
day and that an X-ray had revealed a bone spur for which 
surgery was recommended.  The appellant stated that she did 
not want surgery and was given the option of wearing civilian 
shoes she paid for herself.  She said that her ankle stayed 
swollen during much of time she remained in service, and that 
she had continued to have problems with the right heel since 
that time. 

The veteran also testified that she suffered dental trauma in 
April 1943 when she stepped up on her bad heel and her right 
foot gave way.  She related that she fell flat and broke her 
teeth and sought treatment in the base infirmary the 
following day.  The veteran stated that the dental staff 
worked on her mouth for 28 days straight and that they 
created a bridge which she wore until 1992.  She said that 
she had to have the bridge taken out that year because it had 
caused injury to her mouth.  

Analysis

It is unfortunate that the veteran's service medical records 
are not available.  The evidence previously of record did 
contain postservice records indicating that the veteran was 
treated as early as 1952 for a calcaneal spur of the right 
foot.  The record reflects, however, that this was 
approximately 7 years after her discharge from active duty.  
There was nothing in the record at that time which 
affirmatively linked such disability to an injury to the heel 
the veteran claims to have sustained during basic training, 
nor has the clinical evidence provided any connection between 
service and any current heel disorder to date.  No history of 
pertinent complaints was recorded.  Moreover, the record 
reflects that the appellant sustained significant injury to 
the right heel in 1982 resulting in a chip fracture of the 
lateral calcaneus for which she received continuing follow-up 
and treatment.  

The evidence previously of record reflects that no records 
pertaining to a dental disorder was shown until the early 
1980s, more than 35 years after the veteran's discharge from 
active duty.  At that time the appellant was shown to have 
begun to receive extensive dental treatment and procedures 
for disability, to include TMJ problems.  While the 
appellant's physicians did opine in November 1991 that her 
problem was related to bridgework she obtained in service, it 
was found that there was no evidence in the postservice 
record to show that she sustained injury to her teeth in 
service.  Moreover, it is significant that documentation of 
record reflects that the veteran was noted to have lost teeth 
after a fall in 1982, and that continuing dental treatment 
were shown shortly thereafter.  The Board observes that the 
additional evidence presented in support of the claim to 
reopen service connection for dental trauma simply consists 
of clinical records showing continuing treatment for a dental 
and/or jawbone disorder and therefore does not reflect any 
basis for an outcome which differs from the prior 
determination in this regard.

Additionally, the Board finds that none of the veteran's 
contentions, testimony or any statements advanced on her 
behalf provide a sufficient basis to reopen the claims in 
light of the evidence above.  The premises for the current 
claims are that she has disabilities of the teeth/jawbone and 
heel which were incurred in service.  However, such 
assertions in this regard are merely cumulative of statements 
previously considered in connection with the prior claims, 
and cannot, by definition, be considered "new."

The Board therefore finds that while some of the documentary 
evidence associated with the claims file since the prior 
final denial is "new" in the sense that it was not 
previously of record, none of it is "material" for purposes 
of reopening the claims.  As such, this evidence is simply 
not probative of the questions of whether the veteran now has 
dental problems as the result of trauma in service, or 
currently has right heel disability which is of service 
onset.  These are pivotal issues underlying the claim for 
service connection.  Consequently, this evidence does not 
bear directly and substantially upon the specific matters 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claims.

Under these circumstances, the Board must conclude that none 
of the evidence associated with the claims file since the May 
1991 rating decision and the March 1992 statement of the case 
denying service connection for dental trauma and residuals of 
heel injury when viewed either alone or in light of the 
evidence previously of record, tends to indicate that the 
veteran incurred those disabilities in service.  It is also 
therefore found that none of the evidence added to the claims 
file since May 1991 and March 1992 constitutes new and 
material evidence sufficient to reopen the claims for service 
connection for dental trauma and residuals of heel injury.

With respect to the applicability of the Veterans Claims 
Assistance Act of 2000, the Board notes that the Act 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title." Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  Because the veteran has not 
presented new and material evidence to reopen the claims on 
appeal and all pertinent evidence is on file, it does not 
appear that the duty to assist provisions of the Act are 
applicable to this issue.  Moreover, as indicated above, 
because the petition to reopen was filed prior to August 29, 
2001, any duties set forth in the revised version of 38 
C.F.R. § 3.156(a), promulgated pursuant to the Act, are not 
applicable in this appeal.

As the veteran has not fulfilled her threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence has not been received to reopen the 
claim of service connection for dental trauma; the benefit 
sought on appeal is denied.

New and material evidence has not been received to reopen the 
claim of service connection for residuals of right heel 
injury; the benefit sought on appeal is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

